IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


R.C.C.,                                 : No. 433 MAL 2015
                                        :
                   Petitioner           :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
            v.                          :
                                        :
                                        :
B.K.S.,                                 :
                                        :
                   Respondent           :


                                     ORDER


PER CURIAM

      AND NOW, this 17th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.